Citation Nr: 1112542	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-04 191	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to March 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Subsequently, the case was transferred to the Seattle, Washington, RO.  

In February 2011 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record and has been reviewed.


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran's left knee disorder began in or is otherwise related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has a left knee disorder which is related to his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this case, however, no further notice or assistance is required relative to the claim of entitlement to service connection for a left knee disorder as the outcome of the Board's decision is favorable to the Veteran, and no prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Nevertheless, the Board notes that the Veteran was advised of the information and evidence necessary to substantiate his claim and of the effective dates to be assigned in the event of a successful claim in March 2006 and April 2006 correspondence.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has claimed entitlement to service connection for a left knee disorder.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's primary contention, as reported in several written statements from throughout the appeal period, is that he first began experiencing knee pain while in service, in approximately October 2003.  He has reported that since that time his knee has not been the same and that even light activity causes significant pain.  

The Veteran's service treatment records indicate that he was treated for reports of left knee pain in September 2004.  Those records note that the Veteran's knee pain began in October 2003.  Post-service treatment records from February 2008 indicate that the Veteran was treated for a possible left knee lateral ligament injury and ACL injury.

The Veteran testified at a hearing before a Veterans Law Judge in February 2011.  During that hearing the Veteran reported that he injured his knee in service and filed his claim shortly after being released from active duty.  He stated that although there was no specific incident that injured his knee, the pain was progressive over time and worsened with each jump and increased physical activity.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a left knee disorder that is related to or began during his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that the Veteran is competent to report that he suffered from knee pain during service and that he has had continuous symptoms since service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  As stated, the Board also finds highly probative that the Veteran's service treatment records indicate that he was treated for left knee pain during service.  The Board also finds that the Veteran's hearing testimony indicating that he has been experiencing various degrees of left knee pain since his time in service is credible and highly probative.  Moreover, medical records indicate that the Veteran has recently been treated for a left knee disorder.  Finally, the Veteran's service records and hearing testimony indicate that he attended jump school.  The nature of those duties is such that the Veteran's knees were likely exposed to trauma during active service.  


ORDER

Entitlement to service connection for a left knee disorder is granted. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


